                                       1   Kresta Nora Daly, SBN 199689
                                           BARTH DALY LLP
                                       2   2810 Fifth Street
                                           Davis, California 95618
                                       3   Telephone: (916) 440-8600
                                           Facsimile: (916) 440-9610
                                       4   Email: kdaly@barth-daly.com
                                       5   Attorneys for Defendant
                                           RICARDO GABRIELE-PLAGE
                                       6

                                       7

                                       8                                 IN THE UNITED STATES DISTRICT COURT

                                       9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11   UNITED STATES OF AMERICA,                            Case No. 2:17-CR-00225-TLN
                                      12                    Plaintiff,
                                                                                                STIPULATION AND ORDER
                                      13            v.
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   LUIS RUIZ JOSE GAINZA AND RICARDO
                                           GABRIELE-PLAGE,
                                      15
                                                            Defendants.
                                      16

                                      17            It is hereby stipulated and agreed to between the United States of America through Brian

                                      18   Fogerty, Assistant United States Attorney; defendant Luis Ruiz Jose Gainza through his attorney,

                                      19   Hannah Labaree; and defendant Ricardo Gabriele-Plage through his counsel, Kresta Daly, that:

                                      20            1.      By previous order, this matter was set for a status conference on February 21,

                                      21            2019.

                                      22            2.      By this stipulation, defendants now seek to move the status hearing to April 4,

                                      23            2019. The defendants seek to exclude time under Local Code T4. Plaintiff does not

                                      24            oppose this request.

                                      25            3.      The parties stipulate and request the Court make the following findings:

                                      26            4.      The reason for the continuance is to allow the defense time to investigate, review

                                      27   discovery and examine possible defenses.

                                      28                    a.      Counsel for the defendants believe that failure to grant the above requested
                                           {00027498}
                                                STIPULATION AND ORDER                  -1-                              [Case No. 2:17-CR-00225-TLN]
                                       1                             additional time would deny the defense reasonable time necessary for
                                       2                             effective preparation, taking into account due diligence.
                                       3                    b.       The government does not object to a continuance.
                                       4                    c.       Based on the above stated findings the ends of justice served by continuing
                                       5                             the case outweigh the interests of the public and the defendants in a Speedy
                                       6                             Trial.
                                       7                    d.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
                                       8                             3161, et seq., within which trial must commence, the time period of
                                       9                             February 21, 2019 through April 4, 2019, inclusive, is deemed excludable
                                      10                             pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4].
                                      11                    e.       Nothing in this stipulation and order shall preclude a finding that other
                                      12                             provisions of the Speedy Trial Act dictate that additional time periods are
                                      13                             excludable from the period.
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14            IT IS SO STIPULATED.
                                      15   Dated: February 15, 2019.                Respectfully submitted,
                                      16
                                                                                    By      /s/ Kresta Nora Daly for
                                      17                                                    Hannah Labaree
                                                                                            Office of the Federal Defender
                                      18                                                    Attorneys for Luis Ruiz Jose Gainza
                                      19   Dated: February 15, 2019.                Respectfully submitted,
                                      20
                                                                                    By      /s/ Kresta Nora Daly
                                      21                                                    Kresta Nora Daly
                                                                                            Attorneys for Ricardo Gabriele-Plage
                                      22

                                      23   Dated: February 15, 2019.                By      /s/ Kresta Nora Daly for
                                                                                            Brian Fogerty
                                      24                                                    Assistant United States Attorney
                                      25

                                      26

                                      27

                                      28
                                           {00027498}
                                                 STIPULATION AND ORDER              -2-                                   [Case No. 2:17-CR-00225-TLN]
                                       1                                                    ORDER
                                       2            The Court, having received, read and considered the stipulation of the parties, and good
                                       3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
                                       4   Court specifically finds that the failure to grant a continuance in this case would deny counsel
                                       5   reasonable time necessary for effective preparation, taking into account the exercise of due
                                       6   diligence. The Court finds that the ends of justice to be served by granting the requested
                                       7   continuance outweigh the best interests of the public and defendant in a speedy trial. The Court
                                       8   orders that the time from the date of the parties’ stipulation, up to and including April 4, 2019,
                                       9   shall be excluded from computation of time within which the trial of this case must be
                                      10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) T4
                                      11   (reasonable time for counsel to prepare) as to all defendants. It is further ordered that the
                                      12   February 21, 2019 status conference shall be continued until April 4, 2019, at 9:30 a.m.
                                      13   Dated: February 19, 2019
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14

                                      15

                                      16                                                    __________________________________________
                                                                                            HONORABLE TROY L. NUNLEY
                                      17                                                    UNITED STATES DISTRICT COURT JUDGE
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           {00027498}
                                                STIPULATION AND ORDER                 -3-                               [Case No. 2:17-CR-00225-TLN]
